Explanations of vote (continuation)
We still have three explanations of votes remaining.
- Mr President, I welcome the fact that the total amount of irregularities in the way European funds are being used is declining. The fact that the amount of irregularities in the agricultural sector fell so dramatically by 34% is especially encouraging. A strong and competitive role for OLAF is among the factors that helped to improve the situation. I welcome the proposal enshrined in our resolution to increase cooperation among EU Member States in the area of taxation.
However, I want to express my deep concern about the fact that fraudulent activities increased in the new Member States, especially Romania and Bulgaria. In EU-10 they grew by 8% while debt for the EU-2 increased by 152%. I want to express my strong support for the calls on Romania and Bulgaria to build up their administrative capacity to manage EU funding and improve the supervision and transparency of public procurement procedures at all levels.
- Mr President, first of all I would like to thank Mr Deutsch for his excellent report. Today's substantive discussion and our resolution, which I supported, is an excellent starting point for the future activities of the European Investment Bank, especially taking into account the EU 2020 Strategy.
In addition, I would like once again to urge the European governments to provide the EIB with a more significant lending capacity to our neighbours, especially those in the east, who are highly in need of loans and investments, and who are also suffering from the effects of the crisis. Compatibility between the policy goals of the European Neighbourhood Policy and the lending directions of the EIB should be ensured in the future even more than before.
Mr President, in January and March we witnessed mass atrocities in Nigeria which caused the deaths of several hundred people, including women and children. What is necessary for Nigeria is first of all a reconciliation process and the peaceful coexistence between Muslims living in the north and Christians living in the south.
Secondly, taking into account that, despite Nigeria being one of the biggest oil producers in the world, most of its people still live in poverty. They do not benefit from the overall development of the country so corruption, which is widespread, has to be challenged and fought effectively and seriously.
Thirdly, European Union assistance to Nigeria should address the most important problems, the most sensitive issues in order to achieve at least some visible progress in this country.
(NL) Mr President, the latest news I received this week about Christians in Jos sounds extremely worrying. In recent weeks, too, our co-religionists - Christians, that is - have been found murdered in various places in this Nigerian city. For example, on Saturday 24 April, members of a gang of Muslim youths stabbed to death two journalists working for a Christian monthly. The perpetrators used the mobile phones of their victims to call the latter's unsuspecting friends and relatives and say, 'We have killed them all, come and see.'
Mr President, this is typical of an atmosphere of violence with impunity in Nigeria of which Christians are the main victims, and which has resulted in hundreds of deaths in and around Jos since the start of this year. Significantly, one observer has spoken of systematic religious persecution. Hence his appeal to the international community - and thus also to the European institutions - to recognise Islamic extremism as a key explanation for the explosive situation in Nigeria, particularly in the case of Jos, which lies at the crossroads between the Muslim north and the Christian south.
Unfortunately - and this is also my criticism today - this is what the joint motion for a resolution explicitly does not do (see paragraph 5). The motion for a resolution fails to take a firm line on the Islamic extremism prevailing in Nigeria; worse still, it opposes - and I quote - 'simplistic explanations based only on religion'. I too oppose single-cause explanations, but this oversimplification on the part of the EU, of this House, does not help the Nigerian Christians, whose lives are poised between hope and fear these days, in the slightest. That is my criticism, and that is why I abstained.
- Mr President, I think it is appalling that a country with such massive oil reserves as Nigeria should be involved in such mass atrocities, but at the same time, taking our cue from the Vice President of the United States, the solution has to be in dialogue, dialogue, dialogue, allied with education, education, education, so that peace can be brought to the country.
I appreciated Joe Biden referring to the line by the Irish poet William Butler Yeats: 'a terrible beauty is born'. We hope that terrible beauty may be turned into a wonderful beauty in Nigeria, where peace and prosperity will prevail. The European Union has an important role to play in that - and, indeed, in the discussion today - and in the vote we have set out a marker. I appreciate that very much.
- The Minutes from this sitting will be presented to Parliament for approval at the start of the next part-session. If there are no objections, the resolutions adopted at today's sitting will be handed over to the recipients and bodies named in them immediately.
Written explanations of vote
in writing. - (FR) I voted for this recommendation since it highlights the innovative, constructive and democratic character of the convening of Conventions for the revision of the Treaties (for example, the Convention held from 1999-2000, which drafted the Charter of Fundamental Rights of the European Union, and the Convention held from 2002-2003, which prepared the draft treaty establishing a Constitution for Europe), while recognising the altogether exceptional character of the revision of the Treaties currently made necessary by the implementation of transitional measures concerning the entry into force of the Treaty of Lisbon.
In summary, the Convention system must be used since we are talking about revisions of the Treaties that go beyond simple provisional, technical adjustments. Therefore, following the example of the rapporteur, Mr Méndez de Vigo, I think it is good that the European Parliament 'approved the European Council's proposal to amend Protocol No 36 by means of an Intergovernmental Conference, without convening a Convention'.
in writing. - (GA) Pat the Cope Gallagher MEP and Liam Aylward MEP have drawn attention to the fact that only Ireland and Malta use the system of proportional representation to elect Members of the European Parliament. Northern Ireland also uses the system of proportional representation for European elections. We are completely against the implementation of uniform or identical electoral systems for the election of Members of the European Parliament. Since the founding of the Irish State, it has been demonstrated that the proportional representation system is a fair and equal system.
in writing. - This vote concerned the possibility of convening a Convention for the revision of the Treaties in view of transitional measures to do with the composition of the European Parliament. When taking into consideration various factors such as the Convention held from 22 February 2002 to 18 June 2003, as well as that which drafted the Charter of Fundamental Rights of the European Union, I am in agreement with the view of the rapporteur to support the Council's proposal to amend Protocol No 36 through holding an intergovernmental conference rather than convening a convention.
The entry into force of the Treaty of Lisbon has changed the composition of the European Parliament, which is going from having 736 Members to having 751. There will be 18 new Members from 12 Member States. Since the Treaty of Lisbon sets an upper limit on the number of MEPs from each Member State, Germany has three fewer seats. As it is not possible to curtail an MEP's mandate during a term, this means that Parliament will temporarily have 754 Members, making it necessary to change the Treaty so as to temporarily lift the limit of 751 Members. I believe that it would have been preferable to apply this new composition in the 2014 elections and not in the current parliamentary term, but I recognise that there is a broad consensus on putting these changes into effect immediately. For this reason, I agree that the Intergovernmental Conference, which will be convened just to adopt the transitional provisions relating to the remainder of this parliamentary term, should not be preceded by a Convention; this must not, however, constitute a precedent for the future.
The sin of Europe's system of Conventions, recalling the French and US experiences, was presuming to have a legitimacy that it still did not, in fact, have at that time. I therefore think that the Convention that adopted the draft Treaty establishing a Constitution for Europe ended up extrapolating the powers that had been conferred on it. I wish wholeheartedly that the results had been otherwise, but the circumstances at the time did not permit it. I therefore think that the return to the formula of intergovernmental conferences is the most realistic way of ensuring dialogue among Member States' governments, and it should focus on the specific problems that it is being called on to solve, such as that on which we voted.
I voted for the decision not to convene a Convention for the revision of the Treaties with regard to the transitional measures concerning the composition of the European Parliament. I voted that way because I believe that it seems unnecessary to convene a Convention to approve an amendment of the provisions of the Treaty on European Union. I agree that the Council should amend Protocol No 36 within the framework of an Intergovernmental Conference, without convening a Convention.
I agree completely with the author of the report, and would like once again to recall that in the decided majority of Member States new Members of Parliament have already been appointed in accordance with current regulations. We await, therefore, introduction of the Council proposal on modification of protocol No 36. This will enable the additional Members to come to Parliament as observers immediately after approval of the amendment to the protocol, and with its entry into force our new fellow Members will be able to start work as full Members of the European Parliament.
in writing. - (DE) The rapporteur is opposed to a Convention, because the treaty changes are only transitional measures. I do not see the situation in the same way, as it also concerns democratic problems. France has a different electoral system and therefore does not have the option of 'moving up' democratically and directly elected members from a list. It is for that reason that I have voted against this report.
in writing. - (ET) If we look at this precisely and from a legal point of view, the decision we are taking will amend the Treaty of Lisbon, which envisages the convening of a Convention. However, as the action is limited in scope and restricted to the transitional amendment, I relied on the principle of proportionality and supported the transitional solution nominated by 479 colleagues: that is, to give the right of decision to an Intergovernmental Conference rather than convening a Convention.
in writing. - I voted against this report because I am against not convening a Convention for the revision of Treaties.
The decision not to convene a Convention was one of the most difficult decisions related to the introduction of the 18 new Members to Parliament. We have made this decision precisely out of respect for this instrument, whose objective is to increase the legitimacy of decisions concerning fundamental EU law. It is not a precedent for the future. All important matters concerning changes to the Treaties, such as electoral procedure, will still require a Convention to be convened. I would like to thank the rapporteur, Mr Méndez de Vigo, and the coordinators for making this decision, because it was not easy. We have a problem with the appointment of the 18 new Members, because some Member States have not used the appropriate procedure. However, we have decided that the most important principle is representativeness. This House should have, above all, a balanced representation as quickly as possible. Therefore, we call on Member States to complete this process as quickly as possible, assuming at the same time that all Members will be chosen in direct elections.
I voted for the excellent report by my colleague, Mr Méndez de Vigo. A transitional measure must in fact be found to reconcile respect for the Treaty of Lisbon with Article 5 of the 1976 Act concerning the election of the Members of the European Parliament by direct universal suffrage. It is therefore necessary to increase the number of MEPs to 754 for the rest of the 2009-2014 parliamentary term.
Furthermore, I am pleased with the wording of paragraph 6 of this report, which calls for a uniform system for electing MEPs: 'Notifies the European Council that it intends shortly to draw up proposals to lay down the provisions necessary for the election of its Members by direct universal suffrage in accordance with a uniform procedure in all Member States and in accordance with principles common to all Member States, and that Parliament will initiate such electoral reform under Article 48(2) of the Treaty on European Union and Article 223 of the Treaty on the Functioning of the European Union; insists, further, that a Convention devoted to the reform of the European Parliament will be called to prepare the revision of the Treaties'.
The European Parliament has agreed to 18 MEPs joining the Chamber during the parliamentary term. This agreement means that Parliament, elected in June 2009 under the procedure of the Treaty of Nice, is in conformity with the Treaty of Lisbon, which entered into force on 1 December 2009.
I voted against, and did so for one reason which in my opinion is crucially important: during the European elections of June 2009, most of the Member States believed it very probable that the Treaty of Lisbon would be ratified imminently. Consequently, they adapted the way in which the elections were held. This is not the case with France, which did not make any arrangements to ensure a smooth transition from 72 to 74 MEPs.
The solution found in the end - the appointment of two members of the National Assembly - is unacceptable. Since 1979, MEPs have been elected by direct universal suffrage by European citizens, and not appointed by national assemblies. It is thanks to direct universal suffrage that we can rightfully speak on behalf of all Europeans. The fact that Parliament has accepted the French compromise sets a worrying precedent in terms of its failure to comply with the Treaties.
in writing. - We welcome measures to allow the 18 additional Members to take up their seats in the European Parliament. However, they should not enjoy observer status until the transitional measures enter into force and they can take their seats as full Members of Parliament. As observers, the incoming Members would be entitled to their salaries and expenses before they are entitled to vote. That is wrong, and it is why our delegation has voted against this report.
I must express the strongest criticism of France's decision as regards the appointment of the two additional MEPs called to take their seats in the European Parliament, by virtue of the entry into force of the Treaty of Lisbon.
Unlike the 11 other European countries affected by this reform, which anticipated the election and which have of course relied on the results of the European elections of June 2009, the French Government, for its part, has decided to simply appoint members from its national parliament: this is a disgrace to democracy.
Furthermore, we French socialists did not think that the other 16 MEPs should have to pay the price for this complete lack of preparation on the part of France, and in the end we therefore advocated the launch of an IGC (Intergovernmental Conference) that will enable these elected MEPs - firstly as observers - to come and play their role as representatives of the European citizens who elected them with this sole aim in mind.
The last European elections (2009) took place before the Treaty of Lisbon had entered into force, so Parliament's composition was still the same as that established by the Treaty of Nice (736 Members). The European Council agreed with the draft composition proposed by Parliament in 2007, increasing the number from 750 to 751. I considered it preferable for the new composition of the European Parliament to be applied only in the next European elections in 2014. Nonetheless, there is a broad consensus that it should be done now. It will, therefore, be necessary to regulate how the 18 new Members (shared between 12 Member States) will be elected. The new Treaty sets an upper limit on the number of MEPs from each Member State, meaning that Germany will lose three seats. As it is not possible to curtail an MEP's mandate during a term, this means that Parliament will temporarily have 754 Members. I agree with the rapporteur, Mr Mendez de Vigo, when he recommends that the new Members take up their posts on the same day, to avoid regional distortions to representation in Parliament. I do not agree with the possibility that the new Members be appointed by their national authorities. I believe that Members only acquire legitimacy through election.
The Treaty of Lisbon increases the number of MEPs from 736 to 751. However, as the 2009 elections took place before the entry into force of the Treaty of Lisbon, only 736 MEPs were elected. Our Parliament therefore had to adopt new provisions concerning its composition for the rest of the parliamentary term. The Democratic Movement delegation did not vote in favour of this text for two reasons. It cannot agree to the Council's proposal to convene an Intergovernmental Conference (IGC) without having a Convention composed of representatives of the national parliaments, Heads of State or Government, Parliament and the Commission. This accelerated procedure 'violates' not only the spirit, but also the letter, of the Treaties. It also sets an unfortunate precedent. The appointment of two members of the French national parliament among the 18 additional MEPs constitutes a serious attack on the primary legislation, which stipulates that MEPs must be elected by direct universal suffrage and not appointed by their national parliaments. This only positive result of this episode will be that it has drawn attention to the need to reform Parliament's electoral procedure in the long term and, more specifically, to the demand that we have long been making for a proportion of MEPs to be elected to a European constituency.
I voted for this report because it argues that the 18 additional MEPs, from 12 Member States, can take their seats after being elected. It is regrettable that the Council did not adopt the necessary measures in time to allow these Members to take their seats immediately after the entry into force of the Treaty of Lisbon.
The fact that the Treaty of Lisbon did not enter into force in time to be immediately applicable to the elections for the 2009-2014 term of the European Parliament led to a problem that has ended up, I believe, being resolved sensibly and in a way that reflects the inevitable difficulties of transition periods. Therefore, while it would not make sense or be legitimate to strip elected Members of their mandates, it would also not be reasonable to prevent the Member States that are benefiting from an increase in the number of their representatives from appointing them in accordance with the legislation governing their respective electoral systems. The exceptional circumstances fully justify the exceptional solutions adopted.
An increase in the total number of MEPs by 15 (from the 736 stipulated in the Treaty of Nice to 751), with 18 additional seats to be distributed among 12 Member States, has been adopted. Germany has been allocated three fewer seats in view of the maximum number laid down in the EU Treaty. The Treaty of Lisbon had not entered into force before the 2009 European elections, so the latter were held in accordance with the provisions of the Treaty of Nice, meaning that the European Parliament currently has 736 Members rather than 751. On the other hand, the entry into force of the Treaty of Lisbon means that the 18 additional MEPs from the 12 Member States concerned can legitimately take their seats. It is not possible to curtail an MEP's mandate during a parliamentary term or, therefore, to reduce the current number of MEPs in the German delegation by three. I therefore take the view that the amendment of Protocol No 36 requested by the European Council stems directly from the new provisions of the Treaty of Lisbon, and is a valid solution that will enable all those Member States entitled to additional seats to designate the MEPs concerned. These 18 MEPs must take up their seats in Parliament at the same time in order not to upset the balance of nationalities in the House.
As we have been asserting and as can be seen from this report, the Treaty of Lisbon not only implements neoliberal, militarist and federalist policies but is an instrument full of ambiguities and contradictions, such as those expressed in Protocol (No 36) on provisions concerning the composition of the European Parliament. The arrogance of those promoting the Treaty was so great that it prevented them from making these provisions flexible, because they had done everything to avoid referendums from being held in order to escape a vote by the peoples of the EU's countries and a repeat of the No by the French and Dutch peoples to the so-called 'Constitutional Treaty'. The Irish people also said no to this travesty of a text, and it was only after much pressure and blackmail that their vote was obtained, but already after the European elections.
This report has shown the attempt by some MEPs to entrench the EU's federalist trajectory by invoking a democratic legitimacy that the Treaty does not have. These Members are also attempting to further subordinate national legislations to the EU's interests with proposals that seek a uniform electoral procedure in all Member States, which is a sovereign competency of each Member State, and are demanding that a Convention be convened charged with the reform of the European Parliament to prepare for the revision of the Treaties.
Whether the Treaties are revised by way of an Intergovernmental Conference or by way of a Convention changes absolutely nothing as far as the crux of the problem is concerned. Whether through incompetence, negligence or political miscalculation, one single country, France, refused to anticipate the consequences of the entry into force of the Treaty of Lisbon for its representation in the European Parliament, in spite of the repeated demands of several political groups, including my own. Consequently, today, France is the only one of the 27 that intends to appoint two new MEPs by the indirect means of a decision by a national parliament of which the voting system is thoroughly unjust. All of this is in violation of the Treaties themselves, and in violation of the Act of 1976, which provides for the election of MEPs by direct universal suffrage. Moreover, complicit in this is the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, which, despite having been dealt a severe blow in the 2009 elections, will inherit one of the two extra seats. This is scheming between friends, with the support of this Parliament. Unfortunately, in order to pass off this anomaly, the rapporteur is hiding behind the temporary nature of the measure. Temporary? The new French MEPs will sit for four years, which is more than 80% of the parliamentary term. I would have expected our fellow Member to have been firmer in terms of both the value of words and the defence of democratic principles.
I voted for several amendments aimed at underlining the unacceptable nature of the choice made by France, which is appointing members of its national parliament to sit in the European Parliament alongside 16 others, who for their part stood in the election of 7 June 2009. In my opinion, this choice, which was clearly made amid a total lack of preparation, runs counter to fundamental democratic principles and raises important questions about the democratic legitimacy of the European Parliament. On the other hand, we must not block the arrival of the other MEPs, whose appointment is perfectly in accordance with the spirit of the Treaties. This issue demonstrates just how necessary it is for us to provide ourselves in future with a uniform method of appointing MEPs by direct universal suffrage, with this reform to be carried out by means of a convention.
in writing. - I voted against this report because of our main amendment, in which we claimed that Members of the European Parliament should be elected by direct universal suffrage.
I have cast my vote, which is categorically in favour of the two reports drafted by Mr Méndez de Vigo. I am satisfied for two reasons: the committee that I chair acted promptly, reaching a provisional agreement, and that agreement paved the way for the one reached today in plenary by a very large majority.
From this perspective, I have endorsed the idea of voting against paragraph 5, introduced by an amendment of mine tabled in committee, to emphasise that the appointment of the 18 new Members will have to comply as far as possible with the provisions of the 1976 Electoral Act, which requires that Members be elected directly by the European citizens. Therefore, the preference will have to be for an automatic method that allows the candidates who received the most votes of those who were not elected during the last European elections to join Parliament. If, however, the national electoral system does not allow for such a calculation, we can resort to appointment by the national parliaments.
The political crisis in Kyrgyzstan is yet another episode in the destabilisation of the Central Asia region, a region that we know is crucial to Europe given the importance of the issue of where we source our energy and raw materials from, and to the United States and Russia, in view of the country's strategic position. This, unfortunately, is the disappointing outcome of the 2005 revolution, which had raised hopes of a real change in the political dynamics of the small, former Soviet republic and which seemed to herald, together with the events of the same years in Ukraine and Georgia, a calmer geopolitical future in the region as a whole. Unfortunately, today, Kyrgyzstan is reaping the bitter fruits of a change that did not happen, and the resolution on which we are voting contains the necessary and appropriate guidelines that this House should give to the European bodies that will be directly involved in the Kyrgyz issue in international and diplomatic forums. The hope is that the Commission and the Council will work consistently with one another on these guidelines, and, above all, will do so with a sense of urgency which, unfortunately, has been inexcusably lacking in other, even recent, cases. It was with the sincere hope that European action will have a positive impact on the stabilisation of Kyrgyzstan that I voted in favour of the joint motion for a resolution.
A product of the disintegration of the former Soviet Union, Kyrgyzstan is being disputed by the great powers and it seems to have declined into a process of political agitation and disintegration of the political and social fabric, which needs to be better monitored by European institutions and the governments of Member States. Europe's relative lack of knowledge of the Central Asian republics must be remedied, and channels for relations and communication sought that enable better access to more information and more detailed monitoring of their respective situations. I welcome the European Union's firmness in making the issues of freedom, democracy and human rights central to its agenda for Kyrgyzstan. I also hope that the provisional government shows itself to be as good as its word and undertakes reforms that do not fail to take these issues into account. The announcement of the calling of elections and of a constitutional referendum constitute an encouraging sign for the near future.
According to independent observers, last year's presidential elections in Kyrgyzstan in which Kurmanbek Bakiyev was re-elected were tainted by massive fraud. Furthermore, after his initial democratic undertakings Bakiyev's rule turned authoritarian. Following mass demonstrations, President Bakiyev was forced to flee the capital and his place was taken by a provisional government led by the opposition leader Roza Otunbayeva, who issued a decree on power succession and an order of compliance with the Kyrgyz Constitution. Meanwhile, Bakiyev fled the country to seek refuge in Kazakhstan. Kyrgyzstan attracts special interest from the United States and Russia because of its strategic location in the middle of Central Asia. The EU and Central Asia have common challenges in terms of energy, the fight against climate change, drug trafficking control and the fight against terrorism. For this reason, the EU must engage actively with the provisional government, with a view to exploring and exploiting possibilities to promote good governance, the independence of the judiciary and other EU policy objectives laid down in the Central Asia Strategy.
As co-author of the European Parliament motion for a resolution on Kyrgyzstan, I want to express my thanks to fellow Members who voted in favour of this document, today. Worthy of particular note is the intention announced by the interim Kyrgyzstani Government to begin work on constitutional reform and the rapid creation of the foundations for conducting democratic parliamentary elections. This explains the appeal to the interim government to meet Kyrgyzstan's international obligations and to ensure that the electoral process will be free and fair. We follow events in Kyrgyzstan with anxiety, and this includes the maintenance of an uninterrupted supply corridor for NATO and other international forces which are part of the mission in Afghanistan. It is essential that the European Union and the European Parliament monitor the situation in Kyrgyzstan very carefully, that essential assistance is given and that dialogue between all groups of Kyrgyzstani society is supported.
I voted in favour of the motion for a resolution on Kyrgyzstan, because I think that as a member of the delegation to Central Asia I am obliged to give at least this support to a nation which in recent weeks has found itself in such a difficult situation. The resolution calls for an end to violence, for dialogue between the parties to the conflict and for respect for the right to freedom, human rights and the principles of a state of law, and stresses the importance of a coherent and stable constitutional framework for ensuring democracy. I think, therefore, that the international aid programme should be brought into being as quickly as possible, and that the EU should assume the role of leader in the programme.
The situation that is currently being experienced in Kyrgyzstan is concerning, all the more so because it is country situated in a very important part of Central Asia, with a geostrategic location near Afghanistan and adjacent to the Ferghana Valley. A United Nations-led international investigation into the events is needed, in order to identify responsibilities. It is important that the Special Representative for Central Asia follows the situation very closely, working closely with the High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the European Commission.
European Parliament motion for a resolution No of 6 May 2010 on the situation in Kyrgyzstan is the common voice of Europe directed to Kyrgyzstan and its authorities. The motion for a resolution on Kyrgyzstan is an important signal from the European Union and the whole of Europe. We should show both the citizens and the Kyrgyzstani authorities, and not just by resolutions like this one, that we support the strengthening of democracy and the development of society, the security of the population and sustainable growth.
The European Parliament must be an institution which supports all prospects for democracy and does not accept any deviations from that route. The changes in Kyrgyzstan are a consequence of the last few years and the transitory nature of the hopes associated with the Tulip Revolution. Electoral fraud and the mild form of authoritarianism which has begun to operate in Kyrgyzstan cannot and will not be a matter of indifference. The only measures which we can and will support are democratic measures, because they are the foundation of the European Union. There can be no consent, on our part, to other measures. I hope the resolution on Kyrgyzstan is one of many steps we will take. The whole of Europe expects this of us.
in writing. - I voted in favour of this resolution, together with the big majority, including the two oral amendments made during the vote.
in writing. - (ET) The events that took place in Kyrgyzstan at the start of April, already a month ago, have had a serious impact both upon the country's internal governmental situation and upon international relations. Thanks to this, Russia has increased its influence in Kyrgyzstan, both militarily and also economically, which was to be expected given the previous economic ties between these two countries. At the same time, Russia has promised to give economic aid both through direct financial support and also by selling gas and oil products at a favourable price. Today's report largely draws attention to the fact that the European Union and the UN must help ensure that a democratic government is elected and that human rights violations come to an end in this country.
It is certainly true that there is a desire to reduce corruption both in the public sector and in the justice system, which will perhaps make it necessary to reform the public sector and guarantee the independence of the justice system. Yet this is all directly connected with the country's economic situation, and therefore cooperation is necessary between the EU, the UN and Russia, because otherwise Kyrgyzstan will not be given priority; instead, all the 'great powers' will attempt to use this situation to their own ends. Therefore, I support this resolution, which calls on all parties to cooperate to ensure the observance of human rights and the development of democracy, as well as the reform of the public sector and the independence of the justice system. I believe, however, that it will be some time before this country reaches the desired level of democracy, since in order for that to happen, appointments will have to be made through open competitions rather than being allocated to relatives.
I welcome the recent communication on clean and efficient vehicles. Putting electric cars on the market could represent a competitive advantage for European industry. We must not, however, forget that Europe is currently the world leader in the automotive sector, and we cannot put this competitive advantage at risk. I therefore call on the Commission and the Member States to develop the conditions necessary to create an internal market in electric vehicles. I would also warn of the need to harmonise the standards for batteries and compatible charge points in the various Member States. It is also important to create tax incentives, with appropriate electricity prices for consumers. Another essential factor will be the modernisation of electricity grids. I call for greater investment in research and development into smart grids and battery technology, in order to make more efficient use of primary materials. I ask, therefore, that all efforts be made to maintain Europe's world leadership in the automotive industry.
in writing. - (PT) I voted for the motion for a resolution because I believe that electric vehicles can contribute to achieving the priorities for the Europe 2020 Strategy, which consist of developing an economy that is based on knowledge and innovation, and promoting an economy that is more efficient in terms of use of resources; in other words, one that is more environmentally friendly and competitive.
At a time when debate about CO2 emissions has become unavoidable because it is central to discussion of climate change, and when the volatility of fuel prices has made the continuation of the current dependence on petroleum and its derivatives unsustainable, at least in the long term, it is important to find alternatives. For that reason, innovation put at the service of economic and social needs must seek solutions that are scientifically and economically viable. Electric vehicles are a significant innovation with high market potential, particularly in the long term, as they are responsible for reduced emissions of CO2 and other pollutants, and for improved energy efficiency and the promotion of innovation based on technological leadership. Given the above, there must be a European strategy for electric vehicles, supporting industry in developing clean and viable technology and supporting the creation of a single market in electric vehicles. Nevertheless, I must once again warn that the setting of a European strategy must not mean the creation of a complex mass of regulations weighing heavily on the industry, putting its development and viability at risk.
The challenges posed by climate change, CO2 emissions and other pollutants, and the volatility of fuel prices have created a positive climate for the worldwide development of electric vehicles. Electric vehicles contribute to achieving the 'Europe 2020' priorities of fostering innovation and knowledge (smart growth), promoting a more resource-efficient and greener economy (sustainable growth), and allowing the economy to grow by creating jobs (inclusive growth). It is important that the high cost of electric vehicles - caused mostly by the cost of batteries - decreases, which requires research and innovation. I therefore welcome the priority given to the development of electric vehicles by the Spanish Presidency in the context of the fight against climate change, and the Commission's Communication on a European strategy on clean and energy-efficient vehicles of 27 April 2010. I believe that the necessary conditions for the existence of a single electric vehicle market must be created, while at the same time guaranteeing efficient coordination of policies at EU level, in order to avoid negative impacts, particularly on employment. This coordination also encourages compatibility and interoperability.
We believe the development of electric cars to be necessary as an alternative to vehicles that use fossil fuels. Faced with the atmospheric pollution associated with such vehicles, and the inexorable exhaustion of fossil-fuel reserves, particularly oil, within a few decades in the unfortunately likely event that the current energy paradigm persists, the development of electric vehicles stands out as an important option to consider. Nevertheless, the limitations and problems that are still associated with these vehicles, and which we mentioned during the debate, must not be ignored. These problems and limitations, as we said, make it inadvisable to take commercial or advertising risks. Instead, they warn of the 'the need for further R&D to improve the characteristics, and reduce the costs, of electric vehicles'. Above all, the 'goal of a largely decarbonised transportation system by 2050' that is mentioned in the report, must involve significantly increasing development of various types of mass and public transport and promoting their use to make them accessible to all; electric vehicles must be strongly represented in this process.
I voted in favour of this motion for a resolution, which makes it possible, among other things, to standardise chargers for electric cars, since the European Union and our fellow citizens have everything to gain from the development of a European electric vehicle market, and even from the creation of a global market. Therefore, these measures strengthen the EU's position within the framework of combating pollution and protecting the environment, by facilitating the use of clean vehicles, whatever the vehicle type. They also facilitate support for research and innovation, thus having positive consequences for the competitiveness of the European Union in the field of technology. The adoption of this motion for a resolution is likely to herald the beginning of a new model of society that takes the various challenges (environmental, social, technological, demographic, and so on) into account. I am relying on the other European institutions to support us in this undertaking.
in writing. - (RO) I support the promotion of electric vehicles as a medium- and long-term priority. We must identify ways of encouraging Member States to implement a common strategy on standardising electric vehicles. The success of this strategy will definitely reduce costs for users, thereby making electric vehicles more attractive. A lack of coordination at European level means that not only users have to pay high costs. Industrial manufacturers will need to standardise their various industrial specifications, which will have a direct impact on costs. This is why, if we want to move in the desired direction, I believe that we must focus on standardisation procedures. We must find ways of encouraging European consumers towards using electric cars. I think that local authorities have an important role to play in this. They will be able to encourage European consumers through their example, as well as through providing infrastructure facilities and benefits associated with the various charges, such as for parking or pollution. I believe that the use of electric cars by Europe's institutions would set an example and send out a very positive signal. By way of an experiment, a mini fleet of electric cars should be created as soon as possible as an alternative to the current modes of transport.
The growing concern for CO2 emissions and climate change has created an urgent need for rapid development to make it possible for electric vehicles to be a valid alternative to those currently in use. Increased use of this mode of transport makes a very positive contribution to achieving the objectives set out in the 'Europe 2020' Strategy. The EU must, therefore, invest significantly in creating a supply network that effectively covers Europe's territory. Decisive steps must also be taken to remove a series of obstacles that currently make this mode of transport unattractive.
in writing. - (DE) In the context of our shrinking resources, electric vehicles definitely have the potential to become a genuinely climate-friendly alternative, provided that we continue to develop them. However, this will only be the case if both the manufacturing processes and the operation of the cars are genuinely non-resource-intensive and environmentally friendly. Electric and hybrid drive systems are currently still in their infancy and we need to put in place a standardised framework without giving this technology priority over other alternative drive systems. In the current proposal too little attention is paid to other alternative drive systems, which is why I have abstained.
Support for the development of electric vehicles may have numerous benefits. Promoting electric cars will help significantly in combating climate change, by switching to cleaner and more advanced technologies, in promoting innovation and in limiting our energy dependency. The development of this technology also includes certain aspects to which due consideration will need to be given, such as the removal of administrative and other obstacles which might have a negative effect on the circulation of green cars and the provision of incentives for retraining people working in the automotive industry, so that they can acquire the necessary skills. I think that the motion for a resolution is a very balanced text, because it addresses all the above issues, which is why I voted for it.
In order to assess the impact of the measures discussed, we need to analyse the statistics quoted by the Commission. In fact, in 2007, 72% of the European population lived in urban areas, which are the key to growth and employment. Cities need efficient transport systems in order to support the economy and to ensure the well-being of their residents.
Approximately 85% of the EU's GDP is generated in cities. Urban areas have the task, today, of making transport sustainable in environmental (CO2, air pollution, noise), competition (congestion) and social (demographic changes, inclusion, health) terms. Our rising to this challenge is also crucial to the success of the EU's overall strategy to combat climate change, to achieve the 20/20/20 target and to promote cohesion.
Nine out of 10 EU citizens believe that the traffic situation in their area should be improved. I am convinced that coordinated action at EU level can help to strengthen the markets in new technologies for clean vehicles and in alternative fuels. In this way, we can encourage users to opt, in the long term, for cleaner vehicles or modes of transport, to use less congested infrastructure or to travel at different times. I wholeheartedly support these initiatives, which aim, in the medium to long term, to improve our habits in line with the economic and industrial development of the Union as a whole.
in writing. - I followed my group in voting in favour of this resolution, although our amendment on speeding up a review of type-approval legislation was not adopted.
In Europe 380 000 businesses are involved in motor vehicle distribution and services. Almost all of these are small and medium-sized enterprises, employing 2.8 million people. Since 1985, the motor vehicle sector has been governed by a block exemption regulation in the context of European competition law, in order to take into account its specific characteristics: the oligopolistic situation, and the highly technical nature and long life span of products. Today, however, the Commission is proposing to abolish the existing exemption for the sale of new vehicles. Only the secondary market (repair and maintenance services and supply of spare parts) would remain subject to a specific exemption regime. This motion for a resolution, which I already supported in the Committee on Economic and Monetary Affairs and which I voted for again today in plenary, carries a clear message on the part of the European Parliament. It follows detailed consultations with the motor vehicle sector. It calls on the Commission to take into account several elements that are likely to destabilise the balance of power between motor vehicle manufacturers and distributors, to the detriment of consumers.
I decided to vote for this motion for a resolution as it highlights the problems inherent in the European Commission's proposal on the Motor Vehicle Block Exemption Regulation.
The recommendation from the European executive to amend certain clauses in the current regulation in this field, by specifically imposing the obligation on car intermediaries to make up to 80% of their sales from a single car make, could increase the latter's dependency on manufacturers, with the risk of restricting competition in the sector and having a detrimental impact on the options available to consumers.
As the European Commission has started the process of reviewing the legislation applicable to motor vehicles, in particular Regulation (EC) No 1400/2002 ('MVBER') and Regulation (EC) No 2790/1999 ('GBER'), it is important to note that the Union and its Member States are currently facing an unprecedented economic and financial crisis that has had a real and profound impact on the automotive industry. This industry continues to be fundamental to the European economy, contributing to employment, technological innovation and competitiveness. With this in mind, the new regulations must take into account the need, in the medium and long terms, to create conditions for the sustainability of the European automotive industry, allowing it to remain at the forefront of technology and innovation, and economically sustainable. In view of what we have just voted on regarding electric vehicles, the new regulatory framework must incentivise the manufacture and use of this type of vehicle, as well as environmental research and the development of automobiles with less environmental impact and lower emissions.
We voted against this motion for a resolution, which welcomes, in principle, the current revision of the competition rules applicable to distribution and repairs in the motor vehicle sector. In fact, it welcomes the abolition of the exemption and the application of the general law of competition. As usual, under the cover of a preliminary consultation, it will be those lobbies that are the most influential or effective, but not necessarily representative of the industry, that will prevail, to say nothing of the dogma of beneficial competition for all. On the other hand, the efforts made by professionals to adapt to the legislation in force today will be undone. Admittedly, whether doing or undoing, one is still taking action. The question is whether the objective of the Commission, and in particular of the Directorate-General for Competition, is to justify its existence by producing laws, rather than implementing regulations that satisfy demands for quality and safety of services and products, demands that are necessary everywhere, but particularly in the motor vehicle sector.
in writing. - (DE) The Commission's proposed changes are contrary to the interests in particular of small and medium-sized businesses in the motor vehicle sector. In addition, this sector is governed by a large number of complex regulations (relating to safety and the environment, for example) and therefore competition law must be based on the specific features of this market. For this reason, I have voted against the Commission proposal.
In July 2002 the Commission adopted a block exemption regulation on motor vehicle distribution agreements, to replace Regulation (EC) No 1475/95.
The main objective of the Commission's competition policy is to enable the companies involved to benefit from a safety zone through the adoption of block exemption regulations designed to guarantee proper supervision of the markets. Block exemptions contribute, therefore, to legal certainty and to the consistent application of European rules. I must point out that the importance of this debate consists, in fact, in outlining the guidelines underpinning the future legal framework which, following the expiry of the regulation, should govern the agreements on the distribution of motor vehicles and on the associated after-sales services.
Therefore, in order to decide on an appropriate scope for the block exemption applicable to the car industry, I urge the Commission to take account of the conditions of competition on the major markets and of the need to make a fundamental distinction between the markets for the sale of new motor vehicles and those for repair and maintenance services and/or for the distribution of spare parts. I would reiterate the importance of supporting such proposals. They discourage individual initiatives in favour of competition among dealers and repairers and encourage the development of the sector.
The so-called 'block exemption' regulation, introduced at European level in 2002 to increase competition in the motor vehicle sector and bring tangible benefits to consumers, is reaching its expiry date. In its proposal for revision, the Commission is introducing changes that will have worrying consequences for consumers, in terms of variety of choice, quality and price. This is why we are using this motion for a resolution, which I supported, to clearly state our reservations about some of the proposals on the table. In particular I am thinking of the 'single branding' obligation, which will have a negative impact on consumer choice and the independence of dealers with regard to manufacturers. I would also like to express my concern as regards the absence of a guarantee of appropriate access for all stakeholders to technical information and spare parts, which will in fact limit the freedom of choice of the dealer or the garage owner to whom the consumer might turn. Finally, let us recall that the Commission must urgently tackle new forms of anti-competitive customer tying measures, such as after-sales services being contingent upon the exclusive repair or maintenance of a vehicle within the brand-specific network.
in writing. - I voted in favour of this resolution, together with the big majority of the Chamber.
Cancer is one of the biggest health challenges faced by Europe: it is the second most important cause of death in the EU, with 3 million new cases and 1.7 million deaths every year. According to the World Health Organisation, at least one third of all cases of cancer are preventable. It is therefore essential that relevant stakeholders across the European Union engage in a collective effort to address cancer. One of the purposes of the proposal presented by the Commission for a 'European Partnership for Action Against Cancer - 2009-2013' is to support the Member States in their efforts to tackle cancer by providing a framework for identifying and sharing information, capacity and expertise in cancer prevention and control and by engaging relevant stakeholders across the EU in a collective effort. I welcome the objective of reducing the cancer burden by introducing 100% population screening for breast, cervical and colorectal cancers by 2013, urging the Member States implement the aforementioned guidelines. For the above reasons, I voted in favour of the report 'Action Against Cancer: European Partnership'.
in writing. - (LT) I voted for this report, since the European Partnership for Action Against Cancer for the period 2009-2013 proposed by the European Commission is an excellent initiative to combat this terrible disease more effectively. Cancer is one of the main areas of Community action in the field of public health, since every year 3.2 million Europeans are diagnosed with cancer, which represents the second most frequent cause of death after heart disease. The Partnership proposed by the Commission aims to support the Member States in their efforts to tackle cancer by providing a framework for identifying and sharing information, capacity and expertise in cancer prevention and control. I would like to stress that only by engaging all the relevant stakeholders across the European Union in a collective effort to address cancer, can we remarkably reduce the number of cancer cases in Europe. I agree with the European Parliament's call for the Commission and Member States to further develop and consolidate initiatives that provide cancer sufferers with support either directly or indirectly. I also agree that the Commission and the Member States must ensure that in all Member States there is equal access to cancer drugs for all patients who need them. Therefore, this partnership to combat cancer initiated by the Commission is a very important step towards a common social and political partnership for all of Europe that aims to reduce the European burden of cancer.
The predictions about an exponential rise in the number of cancer cases diagnosed are intended to sound a loud alarm bell for the international community. One European in three will be diagnosed with cancer during their lifetime. In fact, this cruel disease is the second most common cause of death in Europe. The European Parliament is using the motion for a resolution it has adopted to draw attention to the fact that there are still unacceptable disparities across Europe in terms of cancer screening and treatment. One third of the cancers diagnosed have a fatal outcome for the patient because they were diagnosed too late. This is a reality which Europe must change through information programmes, educating the public and facilitating access to high-quality medical services. Last but not least, the EU is doing too little at the moment in terms of research into this disease about which too little is still known. Research and prevention are the main lines of attack against this disease. This will yield results in the medium term. The incidence of cancer cases must start to decrease so that Europe can achieve the ambitious target set by the European Commission. This is to cut the number of new cancer cases by 2020 by 15%, taking into account the rising trend caused by population growth and the ageing population.
I welcome the Commission's proposal to set up a European Partnership for Action Against Cancer for the period 2009-2013 because I believe that the fight against cancer is an essential part of the Health Strategy. Nevertheless, as a form of primary prevention, I call for the implementation of measures to encourage healthy lifestyles as an essential factor in improving health. Environmental factors also affect health, so it is necessary to tackle environmental problems that are responsible for the development of specific types of cancer. This is why it is important that there be a cross-cutting and integrated approach in fields of action such as education, the environment, research, and social issues, as well as greater coordination between the various cancer-research centres in the EU. I would draw attention to the need to make better use of the finance aimed at combating cancer under the Seventh Framework Programme as well as the need for large-scale research programmes. It would also be important to include funding to promote cancer prevention in the financial perspective.
A new comprehensive cancer approach is essential, because the disease is growing at almost epidemic rates at global level and is one of the main causes of death in the world, responsible for almost 13% of the total number of deaths in 2004 (nearly 1.7 million deaths every year); because it was the second-largest cause of death in 2006, with the majority of deaths resulting from lung cancer, colorectal cancer and breast cancer; and because one in three Europeans is still confronted with a diagnosis of cancer during their lifetime, and one in four Europeans ends up dying from it. A clear commitment to prevention and national screening plans is necessary, since we know that adequate prevention and early treatment will allow almost 30% of cases to be avoided. It is also essential to reduce inequalities in treatment. I would draw attention to the unacceptable situation in Portugal, where innovative and effective cancer-treatment drugs,specifically for lung cancer and breast cancer, are being refused to patients for purely financial reasons.
Cancer is one of the biggest health challenges we are facing worldwide. It is currently the second most important cause of death in Europe, with 3 million new cases and 1.7 million deaths every year. The European Commission proposes a European Partnership for Action Against Cancer for the period 2009-2013. As a social and political problem, cancer requires joint actions at European, national, regional and local level. The Treaty of Lisbon defines precisely that the Union shall have competence to carry out actions to support, coordinate or supplement the actions of the Member States. One of the areas of such action, at European level, is protection and improvement of human health (Article 2E). The European Union has already agreed two important evidence-based instruments for prevention: the European Code Against Cancer and the Council Recommendations on screening for breast, cervical and colon cancer. I therefore welcome this motion for a resolution's recommendation to mobilise the public sector in general to invest in a robust and consistent effort for cancer prevention.
Cancer is one of the main causes of death in the world and cases have been increasing at an alarming rate. We therefore consider the EU's support for the Member States' efforts at fighting cancer, as mentioned in the report, as well as the promotion of a collective effort in the sharing of information, capacity and expertise in cancer prevention and control, to be important. The reduced number of cases of cancer in some countries resulting from the adoption of policies to improve prevention and treatment shows that this is a good path to follow. The report refers to various significant issues, including: the need for primary prevention and control of diseases that can develop into cancer; the importance of screening; the insufficiency of the funding that is currently available to the fight against cancer in the EU, particularly public funding; the need to reduce occupational and environmental exposure to carcinogens; the need to update the lists of carcinogenic substances; and the protection of cancer patients and chronically sick people in the workplace. It could have gone further on other issues, such as the elimination - rather than reduction - of inequalities in access to cancer treatments and associated care.
As the author of written declaration no 71/2009 on the fight against breast cancer in the European Union, which has been adopted by Parliament, I am exceedingly pleased by the Commission communication on Action Against Cancer: European Partnership.
In this document, the problem of cancer in the EU has been diagnosed and objectives set in the fight against cancer. Despite the fact that the health service is de facto managed by the Member States, the EU can, nevertheless, act to extend health care and be, for example, an excellent platform for the exchange of good practices. It will be up to the Member States if they make use of this additional tool prepared by the Commission.
The proposal contains a very specific goal, namely reducing the burden of cancer in the EU by 15% by 2020. To put this programme into effect, it is necessary to achieve integration of all Member States' plans in the fight against cancer by 2013. The next step is to reduce by 70% the disproportion in mortality from cancer among Europeans being treated for these conditions. The differences between the Member States with the best and the worst results in the EU are still too great.
The communication also contains an emphasis on prophylaxis and includes the introduction of 100% population screening for breast, cervical and colorectal cancers. I am pleased that our recent appeal, contained in written declaration no 71/2009, came at a favourable moment in the Commission's work, which - I hope - augurs well for its rapid and reliable implementation.
I voted for this report concerning the setting up of a European Partnership for Action against Cancer for the period 2009-2013.
The aim of this partnership is to establish a framework for identifying and sharing information, capacity and expertise in cancer prevention and control. The Member States must act together, particularly in the area of screening. In Europe, one in three people will develop cancer during their lifetime. However, one third of all cancers are preventable, and prevention offers the most cost-effective, long-term strategy for reducing the burden of cancer.
I am pleased that the majority of this House voted in favour of the proposals that I made as rapporteur for the opinion of the Committee on Industry, Research and Energy, such as the need to give greater encouragement to public-private partnerships to stimulate research and screening, particularly in the field of medical imaging.
Even though health is the responsibility of each Member State, we have everything to gain from adopting a global approach to cancer prevention and treatment, and that is what I am supporting here. In this way, Europe will be able to enable closer cooperation with the stakeholders involved (civil society, various organisations and others) in order to disseminate as effectively as possible best practice in the area, and in particular to improve the effectiveness of patient care by taking patients' psychosocial and mental well-being into consideration. This partnership would also help ensure that associated problems, such as the inequalities faced by patients with the disease, are taken into account. This is fundamental to improving patients' everyday life. I also welcome the adoption, on 19 April, of a written statement, which I supported, calling on all EU Member States to introduce breast cancer screening nationwide and the Commission to draw up a follow-up report every two years. Breast cancer remains the main cause of death among women aged 35 to 59.
According to the World Health Organization, cancer is the main cause of death worldwide. Currently, one in three Europeans is diagnosed with cancer, and one in four Europeans dies from this disease. Unfortunately, the aging of society will also contribute to an increase in the incidence of cancer in the next few decades. I think that in order to tackle this growth we must improve national plans for the fight against cancer and run an even more effective information campaign for people in the EU. Children should be taught a healthy lifestyle from their earliest years, which in the future will result in a reduced number of cases. According to the experts, one third of cases can be prevented, but for this to happen, the EU must increase funding for the fight against cancer. This would make it possible to carry out scientific research and a wide-ranging programme of anti-cancer prophylactic measures in all the countries of the Union.
Public health is one of the EU's priorities. The fight against all forms of cancer is part of this, as this disease is responsible for the deaths of millions of European citizens every year. We all know that prevention and early diagnosis are essential to effectively fighting cancer, so the vast majority of efforts must be focused on these areas. It is very important to develop efforts in the fight against the three types of cancer that cause the most deaths - lung cancer, colon cancer and breast cancer - without neglecting the others.
in writing. - (DE) Throughout Europe cancer is the greatest threat to health and the death rates from cancer are high. Out of 3 million new sufferers, 1.7 million will not survive. Early diagnosis and treatment could reduce this figure significantly. We must not only invest in treatment across Europe, but also provide support for preventive measures. We must make transnational cooperation our priority, so that we can permanently stop the spread of cancer. This report should been seen as a positive step in the right direction and that is why I have voted in favour of it.
I voted in favour of the European Parliament resolution on Action Against Cancer: European Partnership. All measures intended to fight cancer and minimise its effects should be supported. Medical science is still unable to stop cancer, which is becoming one of the greatest plagues of humanity. The knowledge that, in 2006, cancer was the second most common cause of death is horrifying. There are many causes of cancer, or often the causes cannot be defined and diagnosed. However, it is possible to prevent cancer and limit its effects in about 30% of cases. To achieve this, suitable national testing programmes are needed. The European Union, acting in the interests of its citizens and because of the need to ensure their safety, must provide for the development of appropriate methods of early diagnosis of disease, preventative measures and advanced therapy. In many Member States it has been possible to achieve progress in the fight against cancer in different ways, including use of anti-smoking strategies and specific methods of prevention. Similar measures should be put in place throughout the Union, but with greater intensity and effectiveness. The forecasts for the coming years, in terms of cancer incidence and mortality, are not optimistic. The knowledge that in spite of various methods of diagnosis and treatment, very many people are going to die of cancer, is always bitter and sad. However, let us take care that our citizens are aware that in this matter they have full support.
Reducing cancer cases in the European Union by 15% between now and 2020: that is the ambitious objective of the European Partnership for Action Against Cancer for the period 2009-2013. It is an objective that is supported today by the European Parliament vote on the Peterle report. It is a response that is up to the challenge, even though, according to the World Health Organisation, in 2010 cancer will become the main cause of death in the world, ahead of cardiovascular diseases.
In 2010 alone, 3 million Europeans will develop cancer, and nearly 2 million people will die of the disease. We urgently need to do more in the area of systematic screening of the most common cancers: lung cancer, colorectal cancer and breast cancer. Encouraging a revolution in oncology also means promoting research into the carcinostatic properties of some foods, and encouraging early screening of tumours through the state-of-the-art biomarker technique: complex urinary or blood tests. These are all measures resolutely aimed at diversifying the provision of patient care so that 2010 is the year of reaction and so that the European Union not only supports, but also inspires national programmes for action against cancer.
in writing. - I voted in favour, of course, of this important report, crucial for preventing cancer.
I strongly support the European Parliament report on the Commission communication on Action Against Cancer: European Partnership. According to estimates by the International Agency for Research on Cancer, one in three Europeans is diagnosed with cancer, and one in four Europeans dies from this disease. This year, 3 million Europeans will develop cancer and nearly 2 million are expected to die of cancer. In Poland, about 100 000 people fall victim to cancer every year, and 70 000 die. The fight against cancer is one of the permanent areas of EU action in the field of public health. The Treaty of Lisbon stressed the competence of the Union to support, coordinate or supplement the actions of the Member States for the protection and improvement of health. Specific action on these intentions is found in the Commission initiative entitled European Partnership for Action Against Cancer for the period 2009-2013. The objectives of the partnership, and in particular its prophylactic measures, are essential to limit the incidence of cancer. The restrictions placed on the financial resources for these objectives are disturbing. In the communication, goals have been set for a 10-year period, whereas the Community budget ensures only short-term financial support. Therefore, I appeal for: increased subsidies, especially for prophylactic programmes in the area of regional policy and the European Social Fund; more effective use of resources available in the Seventh Framework Programme, for example for better coordination of scientific research; and increased resources to be planned in the new Financial Perspective.
in writing. - (LT) Cancer is the biggest health problem in Europe and indeed worldwide. Sadly, today cancer is still epidemically increasing. With more than 3 million new cases and 1.7 million deaths in the EU each year, cancer represents the second most important cause of death and morbidity. Currently one in three people in the EU will be diagnosed with cancer during their life-time and experts predict that the cancer burden will increase sharply due to the ageing population. Urgent action must be taken to improve cancer control and prevention in the EU. The situation is particularly serious in Lithuania. Statistical indicators for the various types of cancer are among the worst in the whole of the EU. Therefore, I particularly welcome the European Parliament Resolution on combating cancer in the enlarged EU and the European Commission's European Partnership for Action Against Cancer for the period 2009-2013, a new attempt to join all the stakeholders to work together in the spirit of fruitful partnership. Cancer is a social and political problem, not just a health problem. To solve it there need to be joint actions at European, national, regional and local level. I would like to stress that the Treaty of Lisbon clearly defines the Union's competence to support, coordinate or supplement the actions of the Member States. The objective we all share is to help Member States combat cancer and provide a framework for identifying and sharing information, capacity and expertise in cancer prevention and control.
Today, we voted on the motion for a resolution drafted by my Slovenian colleague Mr Peterle, of the Group of the European People's Party (Christian Democrats), on the fight against cancer. Of course, I endorsed adoption of the motion of the European Commission to set up a European Partnership for Action Against Cancer for the period 2009-2013. This new form of cooperation is intended to support the efforts of Member States in the fight against cancer. Medical statistics show that over 3 million new cases and 1.7 million deaths are recorded every year in Europe. This means that every year cancer holds second place among the most serious diseases and causes of death. As part of the European Partnership, Member States should prepare, as quickly as possible, integrated plans for fighting this cruel disease, so that it will be possible to reduce incidence by 15% by 2020. However, it must not be forgotten that in this uneven fight the most important factor is prevention. This is the most cost-effective measure, because one third of cancer cases can be avoided. Therefore, preventative measures should be supported both as part of medical practice and in the context of ever more healthy lifestyles.
The importance of new information and communication technologies (ICTs) can be attributed to their crucial role in starting a veritable revolution in the world of science, not only by proclaiming the birth of the knowledge-based society, but also by making a sustainable approach to the use of natural resources possible.
In the light of these considerations, it is impossible, in the specific case of new technologies dedicated to energy efficiency, to ignore the fact that ICTs are an important resource for ensuring that progress goes hand in hand with respect for the planet, guaranteeing as they do that households and industry can both benefit economically from savings. The policy of energy saving will characterise the sustainability of the European social model, which is why I decided to vote in favour of the report.
Switching to smart metering may reduce energy consumption by up to 10% at European level because it would facilitate the two-way transfer of information between network operators, energy suppliers and consumers. The analyses show that the smart use of information and communications technology (ICT) can reduce energy consumption in buildings, which currently account for 40% of the total energy consumption in Europe, by up to 17%. All these figures amount to the reduction of carbon emissions by up to 27% in the transport sector alone.
All these forecasts only serve to encourage us towards making full use of state-of-the-art technologies. Even though it will not be possible to implement these technologies in the short term throughout the European Union in a uniform manner, it is important that all Member States are aware of the option of using state-of-the-art technologies to cut carbon emissions, bearing in mind the extremely ambitious targets for the Europe 2020 agenda.
The construction and transport sectors feature among the large consumers of energy and may accelerate the implementation of state-of-the-art technological systems. In the same way, the use of natural resources may be less harmful to the environment and produce less carbon with the help of the new technologies.
Information and Communication Technologies (ICT) play an essential role in promoting European economic growth. Their influence on the energy sector also involves a profound change in our society, making it more decentralised and flexible, with distribution as a byword for greater wealth. The use of ICT and grid technologies allows us to improve the efficiency of our energy consumption by, for example, developing electricity distribution grids, smart buildings, smart homes and smart metering as well as eco-efficient transport. It is, however, important to continue to make use of the opportunities for innovation that ICT offer us. The development of an innovative European smart grid is essential, with instruments to measure and monitor the efficiency of energy consumption, implementing smart metering in accordance with the timetable set out in the third energy market package. In this way, consumers will be able to manage their energy consumption, evening out the demand curve. ICT can also play an important role in measuring and quantifying the global effects of climate change and evaluating climate protection measures, thereby contributing to the fine-tuning of climate policy.
I voted for the report on mobilising Information and Communication Technologies (ICT) to facilitate the transition to an energy-efficient, low-carbon economy. ICT could acquire an important role in alleviating the effects of climate change by reducing energy consumption, increasing energy efficiency and integrating renewable energies.
At a time when reducing emissions of CO2 and greenhouse gases along with investment in renewable energy and 'green' technology are priorities, this report is extremely timely. It is therefore essential to consider the presentation of measures for the mobilisation of information and communications technologies, in order to make the transition to a more efficient energy economy possible at the least possible cost to the public and to companies. It is truly crucial to promote sustainable growth that is reflected in the well-being of the current population and economy, and also in solidarity towards future generations.
Information and communication technologies can make a significant contribution to the EU economy's energy efficiency, notably in the buildings and transport sector. In this context, I welcome the Commission's efforts to promote smart metering and smart grids in energy production, distribution and use. I would stress, in particular, the call on the Member States to facilitate the availability of broadband internet to all EU citizens in order to ensure equal access to online services.
There can be no doubt that mobilising information and communication technologies (ICT) can facilitate the transition to an energy-efficient economy, since this is also a way of reducing energy consumption, increasing energy security and helping to curb environmental damage, particularly greenhouse-gas emissions.
Nonetheless, we know that progress is slow in harnessing the potential of energy efficiency and energy savings, not only because existing economic interest groups are looking after their own interests, but also because of the low level of aid for the necessary changes.
We therefore support various proposals included in the report, specifically those that incentivise the harnessing of ICT in the planning of a new transport policy and increase intermodality in the transport sector, or those that call on the Commission to develop a different vision for aid priorities, taking into account these issues of mobilisation of ICT to facilitate the transition to an energy-efficient economy in various areas beyond transport and mobility, such as industry, health and housing.
For some years now, the European Union has been setting itself important objectives in relation to energy saving and the reduction of carbon emissions. The information and communication technologies (ICT) sector is without doubt one means of improving the energy efficiency of the individual Member States. ICTs can, in fact, help to monitor and manage energy consumption, and to provide new applications and technologies to improve the use of natural resources and foster the use of cleaner production and industrial processes. The broad public consultation process launched by the European Commission clarified the manner in which ICTs can help to improve energy efficiency. The European Commission has calculated that ICT-based systems can cut energy consumption in buildings - currently put at some 40% of overall energy consumption in Europe - by up to 17%, and transport carbon emissions by up to 27%. Urban organisation achieved through the use of ICTs can substantially reduce the energy impact of urban areas. Therefore, action should be taken to disseminate good practice and raise awareness among local decision makers of the benefits that ICTs have to offer.
The European Union has reaffirmed its commitment to a 20% reduction in carbon emissions by 2020. It will be difficult to maintain this commitment without fully exploiting the potential offered by ICTs. ICTs can, in actual fact, significantly reduce CO2 emissions.
ICTs are responsible for 1.75% of the carbon emissions in the services sector in Europe and produce 0.25% of the emissions associated with the production of ICT-based equipment and of electronic consumer goods. The remaining 98% of emissions come from other sectors of the economy and of society. It is therefore a good idea to harmonise the methods for measuring and quantifying energy performance so as to have data that enable us to develop innovative energy-saving strategies and to prevent the phenomenon of 'green disinformation'.
I should like to point out, in this context, that ICTs can play a vital role in the achievement of fundamental objectives, insofar as they are present in nearly every sector of the economy and help to increase productivity by more than 40%. For these reasons I reaffirm my full support for this strategy, which combines appropriate economic and industrial development with an environmentally sustainable strategy.
in writing. - (RO) Information and communications technologies (ICT) offer in every Member State a means of increasing energy efficiency and provide new applications and technologies for improving the use of natural resources and for transforming industrial production and processes into an eco-efficient economy. ICT-based systems can reduce energy consumption in buildings, which currently account for 40% of the total energy consumed in Europe, by up to 17%, as well as carbon emissions in the transport sector by up to 27%. The ICT sector employs 6.6 million people in the 27 EU Member States, stimulates the innovative capacity of every sector and contributes more than 40% of the global increase in productivity. The European Commission and Committee of the Regions must urgently produce the 'practical guide for local and regional authorities' on how to improve energy performance through the innovative use of ICT. This will set out the way in which the authorities can use ICT as part of their plans for climate change. It will also describe how the cohesion funds can support business partnerships for creating innovative ICT applications in order to encourage and support cities and municipalities in the use of ICT for reducing emissions.
in writing. - We, Greens, voted in favour of this report. All the original parts of the text that some groups wanted to delete remained in.
in writing. - I was rapporteur for the Environment Committee's opinion for this report, and I am acutely aware of the potential for the ICT sector to deliver considerable energy savings in the European Union, particularly in buildings and the transport sector. But we must also bear in mind the effects of the so-called 'digital divide', which can be seen both within and between Member States. It perpetuates social and economic inequality and it reduces the capacity of ICT to deliver wide-reaching benefits in terms of energy efficiency. The importance of access to high-speed internet for everyone is paramount. Member States, with the assistance of the Commission, should make more efforts to roll out the necessary infrastructure to ensure that all European citizens and businesses can benefit from the available technologies. This would directly address the inequality and injustice created by the digital divide, and is the only way to ensure that the energy-efficient potential of ICT is fully realised.
Taking into account the fact that the measures put in place to achieve the objective of 20% energy savings by 2020 are working too slowly, there is a need to increase and accelerate innovativeness in information and communication technologies and to achieve a significant increase in the proportion of energy obtained from renewable sources. It should be noted that when the transport sector grows, carbon dioxide emissions also rise rapidly. Therefore, emphasis should be placed on applying information and communication technologies in this very sector, in order not only to reduce the level of emissions, but also to prevent it from rising. ICT solutions must be included when planning the new European transport policy. This can bring about a reduction in traffic density in transport, which will have beneficial effects on the natural environment. All of these measures will not only bring measurable benefits for the climate, but will also reduce the costs associated with energy use and will lead to the creation of environment-friendly jobs. However, it should be borne in mind that the new Member States are not able to adapt so quickly to the requirements introduced by the European Union. We should also take account of the interests of these countries, because they constitute a significant group which still uses traditional sources of energy. Time and financial resources are needed to change this.
in writing. - (LT) I support the European Commission's initiative to use information and communications technologies (ICT) in order to improve the Union's energy efficiency and increase the competitiveness of European industry. According to the calculations presented by the European Commission, the use of ICT is an excellent measure allowing us to reduce energy consumption and at the same time reduce the amount of carbon dioxide emissions by as much as 27%, something which is very important. This would also reduce damage to the environment. I completely agree with and support the position expressed by the rapporteur that the application of ICT will stimulate European industry and the new technologies market, and this would contribute to market resuscitation or the creation of new jobs. I believe that it is necessary to take all measures to both begin applying ICT in those Member States, where it has not yet been applied, and improve it where it is already being applied. In particular I would like to stress the importance of ICT in the planning of a new European transport policy. Logistics are an important factor in the rationalisation of transport and reduction of carbon emissions. It is important to recognise the need to increase public and private investment in ICT tools in order to develop smart energy infrastructures for transport. The use of intelligent transport systems (ITS) applied to road transport and interfaced with other transport modes can help reduce congestion and its harmful effects on the environment. As a member of the Committee on Regional Development (REGI), I would like to stress that we must encourage Member States to disseminate good practice and raise awareness among local decision makers of the benefits that ICTs have to offer.
The European Commission White Paper on adapting to climate change contains many ideas on which we must focus, now and in the future, in order to curb this threat linked to global warming.
I particularly welcome, therefore, the passage in the report that emphasises the importance of integrating the adaptation dimension into all EU policies, whether in relation to agriculture or fisheries, or linked to forest management, with a horizontal and cross-sector approach that can guarantee the consistency of the measures that will be implemented from time to time.
Europe is going through a period when it needs to recognise the pressing urgency to take measures to reduce the impact of human activity on the climate. The White Paper on climate change is a step forward towards standardising the actions aimed at cutting carbon emissions at European level.
In view of its ambitious target of a 20% reduction in greenhouse gas emissions by 2020, the European Union needs to move much faster than it is at the moment. Member States, whether new or old, are duty bound to make increased, equal efforts and realise that preventing or treating a disease in its initial stage has a higher rate of success than treating a chronic condition.
It would be sad if Europe realises too late that climate change can affect the chance of agriculture being viable as a main source of food for both Europe's and the world's population We are already facing extreme weather conditions, drought and flooding every year. It is difficult to imagine at present how it could be worse than this. However, the experts are not very optimistic. This is why actions aimed at mitigating the impact of human activity on the climate are key to continuing normality.
I welcome the European Commission's initiative to present a broad policy framework for European action on climate adaptation policy. However, mitigation and adaptation measures must not be separate. I would stress the importance of the Emission Trading System (ETS) Directive, under which Member States should earmark at least 50% of ETS revenues for both mitigation and adaptation measures. I also believe that additional measures must be prioritised to promote the EU's strategy aimed at achieving a 20% increase in energy efficiency by 2020, with a view to making this objective legally binding at Union level. Of the adaptation measures presented, I would stress solidarity among EU Member States towards disadvantaged regions and those most affected by climate change. To achieve this solidarity, it is important for the Commission to consider the reinforcement of public funds devoted to international cooperation in the forthcoming 8th Framework Programme for R&D to support its fight against climate change. I would also stress the importance of the role of research and technology in developing a low-carbon society, in view of the Commission's recent communication on the Strategic Energy Technology Plan, and the logic of intervention between the public and private sectors as well as between Union, national and regional financing.
in writing. - I voted in favour of this resolution which welcomes the Commission White Paper on an EU strategy for climate change adaptation and proposes a range of measures across several policy fields. Even if we succeed in keeping global warming at safe levels, climate change entails unavoidable consequences which require adaptation efforts. Climate-proofing and adaptation need to be mainstreamed across policy areas, especially those concerning water, soil, agriculture and fisheries, and coastal areas. Biodiversity is at risk, but there is also a need to ensure that urban, transport and infrastructure planning does take climate change into account. Civil protection structures have to prioritise preparedness for floods and droughts. It is important to keep the social and public health implications of this challenge in mind. It may gravely impact on respiratory health and increase the incidence of vector-borne diseases. Deprived communities, poor children and elderly people are amongst the most vulnerable to climate change health risks. Revenue generated by the Emissions Trading Scheme must contribute to the adaptation effort and the EU budget needs to reflect the urgency of coping with such challenges.
I voted for the report on the Commission White Paper: 'Adapting to climate change: Towards a European framework for action'. Adaptation measures are necessary in order to meet the challenges posed by climate change. I believe that adaptation to climate change is necessary and will allow us to improve current emergency management systems, management that could be more efficient by combining satellite and ground-based observations.
As I said yesterday regarding the vote on the Le Foll report on EU agriculture and climate change, 'environmental concerns, whilst legitimate and necessary, must be duly weighed against the impact of the proposals in terms of agricultural sustainability and productivity'. The same is true in all sectors of activity, so it is essential that the EU create a strategy for addressing climate change, making a serious commitment to sustainable development and seeking to reduce its carbon emissions, without thereby putting its productive activities - especially industry - at risk. Any climate change policy must - particularly against a backdrop of economic and financial crisis -seek economic efficiency and sustainability, putting innovation and research at the service of new techniques and solutions that are more environmentally friendly and equally efficient and competitive. The focus must be on clean sources of energy, on the more efficient use of natural resources, and on strong investment in research and technologies that are more environmentally friendly; this will make it possible to maintain European competitiveness and will allow the creation of more jobs within a framework of sustainable development.
The EU must retain and reinforce its leadership role in the international fight against climate change. Scientific research in this area is essential if we are to take a path that is right and safe, whether for combating climate change or for adapting to it. The issue of adaptation is cross-cutting and affects several sectoral policies. There must be greater political coordination by Member States in these areas. In fact, I advocate making national adaptation plans based on a common European framework obligatory. I believe that we must have common European policies in areas such as, for example, water, energy and forests; for example, I would reiterate the need for a European charter of risks for the coastal borders. Analysis of the risks represented by climate change to Europe's most vulnerable regions is urgently required. I also believe that there must be European targets for the efficiency of public water-supply systems. I would also highlight that natural ecosystems are the Earth's most important carbon sinks, sequestering 50% of global annual greenhouse gas emissions and contributing to both mitigation and adaptation.
This report is in keeping with the belief that climate change is global, disastrous and inevitably human in origin. However, just like this belief, which is now almost religious and no longer subject to dispute, it is excessive. Like everything excessive, it is ridiculous. Thus, without even waiting for any scientific assessment, an absolute precautionary principle should be applied to cope with the worst possible scenarios in terms of the possible impact of so-called global warming on ecosystems, but also on habitable areas, industrial facilities, and so on. I note in passing that such prudence is rarely applied to other measures linked to the environment and human health, such as GMOs for example. On the basis of real or imaginary risks, ranging from diseases possibly linked to global warming to forest fires reputed to be solely due to this same phenomenon, via floods and the overheating of central power stations, we are being urged to accept the interference of the Commission and of European policies in absolutely all areas, up to and including the use of the smallest plot of land. It is a shame that so many trees, recognised carbon reservoirs that they are, were sacrificed to print this text. As the poet said: hey lumberjack, stop a moment.
Unavoidable climate change is forcing society and the European Union economy to accommodate to a new reality. I think there is a need for an adaptation policy which should be appropriate to the character and type of changes which are taking place, and should also include a strategy for the protection of areas which are most at risk. I fully agree with the rapporteur and think that in order to coordinate these measures better it is extremely important to implement a system of information exchange and monitoring at international level, but also at regional and local levels. I am pleased, above all, by the emphasis on the significant role of the common agricultural policy, which in the process of adaptation to climate change plays a key role as a guardian of ecosystems and biological diversity. Therefore, I think projects which prevent or alleviate the effects of droughts and floods, supporting farmers who work in difficult conditions, are very important.
I voted in favour of the entire motion for a resolution on the Commission White Paper entitled 'Adapting to climate change: Towards a European framework for action' because I believe that it is of special interest to Europe, in general, and to Italy, in particular, due to its geoclimatic characteristics. There are, in fact, obvious difficulties in managing Italy's hydrologic resources, as is clear not only from the frequent droughts in the south during the summer months, but also from certain episodes of flooding, such as the one that occurred in December with the River Serchio in Tuscany. In Italy we also have the terrible problem of summer fires, and that is why it is absolutely crucial to improve safety conditions. Although the draft White Paper is at present only an initial framework of reference, I believe that it certainly makes a significant contribution, especially where the management of emergencies is concerned. At the same time it outlines a general strategic approach on increasing the resilience of the EU to the impacts of climate change.
A large proportion of Parliament, like the Spanish delegation of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, has formally opposed paragraph 41 of this resolution, which asks for the principle of subsidiarity to be applied to land policy. We all recognise the diversity that exists between the different regions of the Union, but it is precisely for this reason that, as the resolution states, Southern Europe suffers much more from the pressure of climate change, and needs Europe and its common policies. This is a question of solidarity that the whole of the EU would benefit from. We therefore deeply regret the disappearance of the first proposal from the text, in which Mr Prodi asked for the Directive on land to be unblocked in the Council. It is crucial that we launch this legislative instrument, which is essential for adaptation and, in particular, for tackling the risk of deterioration and desertification. It is true that the risk is more present in Southern Europe, but let us not forget that climate change affects all of Europe's environmental assets. Those to whom this resolution is addressed should know that a large proportion of Parliament is still calling for a supportive and common policy.
in writing. - We, as Greens, voted in favour of this report. The good new is that the amendment to delete the focus on nuclear safety was defeated.
The results of work conducted by scientists show that the effects of climate change are going to have an increasing influence on the natural environment and the economy as well as on our daily lives. Therefore, taking action intended to adapt to the present and future effects of climate change is a serious challenge for society throughout the world. Decisions concerning the best ways of adapting to climate change must be made based on reliable scientific and economic analyses, but not all regions have access to information of the right quality. Therefore, the idea to create a climate change monitoring platform would seem to be a good one. The platform would be useful for the exchange of information, experience and best practices at European, regional and local levels. However, I am not certain if in assuming the role of leader in the international fight against global climate warming, as is recommended in the document, the EU is not trying to take on too much responsibility for global affairs. It seems to me that when we are having to deal with challenges such as the economic crisis and the need to create growth, we should not be treating expenditure on the fight against global climate warming as a priority. Irrespective of the measures which will be put in place for adapting to climate change, it should also be borne in mind that some countries will be exposed to exceptionally high costs of implementation of the adaptation policy, and leaving these countries without any financial support may lead to an increase in the differences in development of different Member States.
In my report in the Committee on Transport and Tourism, I regretted the lack of consideration given to the transport sector in the European strategy for adapting to climate change, when it is of considerable economic importance and one of the principal sources of CO2 emissions. I therefore welcome the fact that this report places transport once again at the heart of this problem. We must make substantial efforts to successfully help enterprises and users adapt to climate change. The success of our policy depends on adequate and innovative methods of funding being mobilised to limit as much as possible the impact on people, ecological balance and economic activities. Furthermore, our strategy must take into account sensitive geographical areas, such as coastal, marine and mountain areas, which are particularly vulnerable and will bear the brunt of climate change if we fail to take suitable protection measures. Our Parliament must urgently adopt effective adaptation mechanisms for the transport sector, which must no longer simply be the cause of the problem but must become a solution in the fight against climate change.
in writing. - Securing value for money, effective management, and the elimination of fraud are key priorities of the ECR Group for the EU budget. We therefore support the thrust of the Cozzolino report and most of its conclusions.
The ECR group cannot, however, endorse the concept of a European Public Prosecutor. This office risks being a dangerous first step towards European competence for aspects of criminal law and the focus on its creation is a distraction from making existing systems and bodies work effectively.
As the ECR amendment to remove the paragraph supporting progress towards a European Public Prosecutor was rejected, the ECR abstained on the final vote.
Although I, like the rapporteur, consider it positive that the number of financial irregularities reported to the Commission by the Member States fell from EUR 1 024 million in 2007 to EUR 783.2 million in 2008, I believe that the goal will be to achieve a level of EUR 0 million of financial irregularities per annum. In order to achieve that, I consider it essential to adopt measures that establish greater transparency in the fight against tax fraud - especially in VAT - and all financial crimes; greater cooperation between governments in the case of cross-border fraud; improvements in the quality of data and constant updating of national databases; and rapid responses by governments to requests for information. There must also be better administration and monitoring of applications for cohesion funds, and there must be provision for applying sanctions to Member States that do not make good use of these funds. I would also stress the essential contribution of the European Anti-Fraud Office to reducing these figures.
The annual report on the protection of the Communities' financial interests for 2008 records that the financial impact of irregularities, as far as they have been identified, fell from EUR 1 024 million in 2007 to EUR 783.2 million in 2008, with reductions being recorded in all spending areas except direct expenditure and pre-accession funds. I would stress, in particular, the need to include information on irregularities that will clarify the proportion of the total resources affected by errors and suspected cases of fraud. Combating fraud and corruption is an important duty of the European institutions and all Member States, which must provide all necessary resources to combat these scourges effectively so as to protect the financial interests of the Union and its taxpayers.
At this time of economic and financial crisis, not a single euro of the EU budget can be wasted, and this is even truer when such waste is a result of fraud that leads to Union funds being paid out inappropriately. Over the years we have seen irregularities decrease significantly. Nevertheless, we cannot be satisfied with reducing these irregularities to marginal amounts or to almost zero. The EU has to adopt budgetary control mechanisms that are effective at early prevention and detection of fraud, so that public funds are only made available when they are actually going to be used correctly, notwithstanding effective punishment for those who break the rules by attempting to illegitimately appropriate such funds, which are scarce by nature.
in writing. - (DE) For me the fight against fraud is a very important concern, in particular with regard to the regional funds and the pre-accession funds. However, the proposed measures for combating fraud have too much of a centralist focus. I have therefore abstained from voting.
I am pleased that the financial impact of irregularities, as far as they have been identified, fell from EUR 1 024 million in 2007 to EUR 783.2 million in 2008 (the fall affected all spending areas, except direct expenditure and pre-accession funds). I fully support the work done by the Commission, and I would point out that the fight against fraud and corruption is a clear duty of the European institutions and of all the Member States.
Given the particular economic situation plaguing the whole of Europe, I agree on the need to safeguard the Union's financial interests and to combat organised crime which, according to national indicators, is increasing its capacity for collusion within institutions, precisely by means of fraud against the EU budget.
I therefore think it crucial to enact effective legislation to improve administrative cooperation in tackling harmful tax practices and to ensure the smooth functioning of the internal market. In this sense, I support the proposal for a Council directive on administrative cooperation in the field of taxation, while stressing the importance of increasing the responsibility of the Member States, starting with the quality of the information entered into databases.
in writing. - In the final vote, I said in favour. The amendment by the ECR Group, which I voted against, was defeated.
It is worth noting that in 2008 there was a significant fall in irregularities in comparison with the previous year. The greatest improvement occurred in the area of spending on agriculture. The report shows that the estimated amount of irregularities fell by 34%. However, the greatest growth was recorded in the area of pre-accession funds, where the wrong spending of resources rose by as much as 90.6%, but it should be remembered that they are not Member States and they lack experience. Despite this improvement in the situation in 2008, a certain part of EU budgetary resources is still being badly spent. To a certain extent, this results from a lack of effective mechanisms of control and supervision. The European Anti-Fraud Office (OLAF), which has existed since 1999, has had many successes in the fight against embezzlement. However, it is essential to guarantee its full operational independence. I support the rapporteur's proposal to enable OLAF to draw more extensively on internal audits carried out by the Commission, rather than relying only on information provided by officials or Member States. What role should be played by Member States and their systems of supervision and auditing? Combating fraud in European projects should be a priority for us. Honesty and responsibility in spending the limited means of the EU budget will allow us to save funds, which can then be used in fighting the consequences of the recession. We must not forget that the resources in the EU budget belong to all of us - to the taxpayers. Therefore, we should guarantee that they are spent in the most effective way.
I would like to stress that combating fraud and corruption is an important duty of the European institutions and all Member States. However, I would like to draw particular attention to the fact that in some countries corruption in the distribution of European Union funds is directly linked to the discrediting of policies conducted within these countries. Separate political and financial clans are forming in these countries that aim to control the distribution of European Union funds. Therefore, the European Parliament, the European Commission and other important European Union institutions should draw attention to discrimination against and discrediting of policies, political organisations, political opponents and opposition leaders at national level. The European Union that fosters democracy must firstly ensure that the opposition parties of its Member States have the opportunity to work and express themselves freely and control actions for corruption prevention. I would also like to draw attention to the fact that European Union money should be used to improve the infrastructure of Member States, to educate people and such things. Investing European money purely in infrastructure would benefit both the country and its trade. There would no longer be 'poor' business people who ask for but do not receive support. Furthermore, in this way we would not need to control the distribution of European Union funds to thousands of stakeholders, that is aid recipients, which would mean that thousands of racketed subjects would also disappear. Therefore, all the attention should be directed at the public use of that money.
I wish to take this important opportunity to comment on the vote on the Luxembourg-based European Investment Bank's annual report in order to insist, as I have already done in some questions, on the importance of increasing the budget for the EIB's financial instruments in support of the city centre development and regeneration plans.
The instruments that currently exist, such as the JESSICA Fund, are one of the few financial engineering instruments that a region or municipality can use to finance urban development projects. The interventions also extend to council housing, but only in relation to areas that complement the project and to the energy renovation and improvement of buildings. I therefore take this opportunity to stress that, in my opinion, the JESSICA Fund should be extended to the financing of new (obviously environmentally friendly) buildings too, since in this way it would help local authorities to address the housing problem in our cities as well.
I welcome the 2008 annual report of the European Investment Bank (EIB), and encourage it to continue its activities to promote the development of the European economy and foster growth, stimulate employment, and promote interregional and social cohesion. I also welcome the importance given by the EIB to small and medium-sized enterprises (SMEs), to sustainable energy and the mitigation of climate change, and to the investments in the convergence regions of the EU particularly hard hit by the recent economic slowdown. The EIB responded quickly to the global economic crisis, in particular through the Economic Recovery Plan, and for those Member States which have been most severely hit by the crisis. I call, however, for future reports to detail major loans supplementing European Regional Development Fund grants to regions implementing technologically advanced programmes or programmes related to renewable or clean energy supplies. In the same way, the reports on the investment facility should include information on the results of programmes financed. By making adequate funding available, the EIB should play a greater role in supporting infrastructure investment, green technologies, innovation and SMEs, as part of the Europe 2020 Strategy.
The European Investment Bank (EIB) plays an essential role in helping Member States face up to the serious economic, financial and social crisis. With this in mind, I believe that the increased funds allocated, in particular, to the European Union's cohesion policy have been crucial in reducing the impact on the least-favoured and worst-hit regions. The increased funding for small and medium-sized enterprises, which represent the majority of Europe's enterprise, and the extra funding for research and development would help to further alleviate the effects of this crisis. Therefore, bearing in mind that the Treaty of Lisbon has entered into force and the current and future challenges that are emerging for a European Union that is in a difficult economic and social situation, it is essential to reinforce the activities of the European Investment Bank, make its activities more transparent and set the right priorities for it.
The European Investment Bank (EIB) was established in 1958 by the Treaty of Rome. The EIB, as the long-term lending bank of the European Union, lends money to the public and private sectors for projects of European interest, using the financial markets and its own funds. Its main target is to contribute to the integration, a balanced and sustainable development as well as an economic and social cohesion of the EU Member States. In 2008, the EIB had to face unprecedented challenges, as the global economic crisis has reached the European Union's economies as well. In terms of crisis management, I am pleased to highlight the EIB's quick response to the global economic crisis by self-financing an increase of its capital and hence raising its volume of lending in support of the European Economic Recovery Plan. I therefore welcome the EIB's annual report for 2008 and the adoption of this report, which encourages it to continue its activities to promote the development of the European economy and foster growth, stimulate employment, and promote interregional and social cohesion.
The European Investment Bank (EIB) plays a very important role in the EU's economy, because it is the guarantor of funding for operations inside Europe that are connected to the following: ensuring economic and social cohesion; preparing for the knowledge economy; developing trans-European transport and access networks; supporting small and medium-sized enterprises (SMEs); protecting and improving the environment; and ensuring sustainable, competitive and secure energy. It will not be possible to implement the 'Europe 2020' Strategy without the support of the EIB, which will have to make available the funds necessary to carry out projects in the areas of infrastructure, green technology, innovation and SMEs.
The EIB has seen its role expand in 2008 as a result of the financial crisis. Against the backdrop of a liquidity crisis, the EIB has continued to grant loans to the public and private sectors for projects of European interest, using the financial markets and own resources. In addition to stimulating the national economies, the EU also took a decision concerning the European Economic Recovery Plan, assigning an important role to the EIB, especially with regard to the enhanced financing for SMEs, energy from renewable sources and clean transport. As a response to the crisis, the EIB has significantly revised upwards its targets: in order to help businesses and to encourage economic recovery, the EIB has substantially increased the volume of its lending, disbursing EUR 10 billion more than expected. In particular, loans to SMEs have increased by 42%. Furthermore, the Bank has developed new risk-sharing financial instruments, simplified lending procedures and accelerated the implementation of projects in the Member States and in the sectors that are most severely affected by the crisis. The report stresses the positive effects of these measures, while at the same time calls for a thorough follow-up of the real effects of the support programmes provided for SMEs.
in writing. - That was an easy one. I voted in favour in the final vote.
The joint motion for a resolution on the recent inter-ethnic atrocities in Nigeria, on which we are voting, seems satisfactory from the point of view of the principles and the guidelines that our House wishes to pass on to the other European institutions that are responsible for the EU's external action. We have to take action to ensure the political stabilisation of Nigeria and to create solid foundations for its economic and social development: we are fully aware of the general considerations; there is no shortage of them, given the wealth of natural resources in Nigeria. Solving the political, economic and social issues can make the environment peaceful, less subject to inter-ethnic tension and able to reject the acts of violence that, tragically, we have seen become more frequent over the last decade. As well as recognising the fact that the responsibility for the mass violence between Christians and Muslims should be ascribed to both ethnic groups, we ought perhaps to have made it clear that another worrying factor, which also relates to the episodes of violence that have occurred, is the gradual penetration in Nigeria of radical Islam, a very clear expression of which is the adoption by 12 of the 36 states of sharia as the law of the land. However, for the general reasons stated, I voted in favour of the joint motion for a resolution.
I deeply regret the recent events that took place this January and March in Jos, where hundreds of people were the victims of religious and ethnic confrontations. The conflict in Nigeria has roots in religious, economic, ethnic, social, historical and political reasons. Given that Nigeria is the eighth-largest oil producer in the world, it is regrettable that the majority of the country's inhabitants live below the poverty line. The adverse effects of climate change have also been contributing to the worsening of the situation in Nigeria. I believe that, in a country as oil-rich as Nigeria, equal access to resources and income redistribution are necessary for the peaceful resolution of these conflicts. I call on the Federal Government of Nigeria to ensure equal rights for all citizens, to fight the problems of control of fertile land, access to resources, unemployment, poverty, and to mitigate climate change. I call on the Commission to pursue dialogue with Nigeria under the Cotonou Agreement, to examine the deeper causes of the conflict, whilst giving consideration to issues that are fundamental to sustainable development, such as climate change, energy security, capacity building and education.
I voted for the European Parliament motion for a resolution on the mass atrocities in Jos, Nigeria. I strongly condemn the recent violence in and around Jos, when many hundreds of people were killed in ethnic and religious clashes. The EU must pursue political dialogue with Nigeria, under Article 8 of the revised Cotonou Agreement, and urgently tackle issues relating to freedom of thought, conscience, religion or belief, as enshrined in universal, regional and national human rights instruments.
This is not the first time that Nigeria has suffered a conflict that has threatened to split the country. In this respect, I would point out the civil war that ravaged the country for three years, between 1967 and 1970, and almost led to the independence of the south-east of the country. Although the Igbo revolt was crushed because the military power of the central government prevented Biafran independence, the truth is that the ethnic, cultural and religious differences persist and are on the increase there, making the country a classic case of a state that is under permanent threat of disintegration. Nigeria's borders were drawn up by the colonial powers, which paid no attention to the aforementioned differences. That does not, however, mean that responsibility for the country's conflicts lies essentially with Europeans. It is time for African leaders to abandon this tired old excuse and try to serve their own citizens lucidly and capably in both projects and proposals. Africa will be able to be what Africans yearn for it to be as soon as they have leaders that are up to the challenge. The massacres in Jos are another profoundly sad, regrettable and bloody page in the history of a country that is accumulating them at too quick a pace.
I think that there was an urgent need for the European Parliament to condemn the ongoing massacres in Nigeria and to call for a return to peace. Given the instability and the fragility of the most highly populated country in Africa, where the majority of the population suffer from poverty, this motion for a resolution may act as a foundation for strengthening the political dialogue between the European Union and Nigeria, and for a more detailed study aimed at finding viable short- and long-term solutions to end this violence and to re-establish a lasting peace. As MEPs, I believe we have a role to play in the defence and promotion of human rights, which are violated on a daily basis in Nigeria. Therefore, in my opinion, the clause demanding that those guilty of violence be tried in a fair manner is fundamental. In the light of all these measures, which of course will not all be easy to apply, I was eager to vote in favour of this joint motion for a resolution.
in writing. - (DE) In Nigeria there have been repeated outbreaks of violence between Christians and Muslims and each of these two groups represent around half of the population. These disturbances are now taking place even more frequently. Trivial matters are causing violent clashes. Even the curfew which has been in force since January and the stationing of troops in the area did not prevent new massacres from occurring. The fact that the long absence of President Yar'Adua plunged western Nigeria into a political crisis, that there were serious clashes between Christians and Muslims in the central Nigerian town of Jos and that the ceasefire in the oil-rich Niger delta has come to an end does not bode well for the future, following the death of the president. When Muslim nomads attacked Christian villages at the beginning of the year and at least 500 people were murdered, it is said that the army only responded hours after receiving the first report. What was lacking was an outcry from the EU. When the Swiss people voted against the building of minarets in a referendum, Muslim states threatened Switzerland with economic sanctions and jihad. However, when Christians are murdered because of their religion, the EU takes months to react. The European Union must act as an honest broker in this respect and respond more quickly. This is made clear in the motion for a resolution, which is why I have voted in favour of it.
in writing. - I voted, of course, in favour of such an important resolution, and I supported very much the oral amendment proposed by my colleague Kiil-Nielsen to call on the Nigerian authorities to repeal the recent move by some Nigerian state governors to execute death row inmates.